Citation Nr: 9917262	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-03 459	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left below knee 
amputation secondary to service-connected chronic, bilateral 
dermatophytosis pedis with mild id reaction.


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946, and from October 1950 to September 1951.  His 
appeal ensues from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDING OF FACT

The record contains no competent medical evidence linking the 
veteran's left below-the-knee amputation to his service-
connected dermatophytosis pedis.


CONCLUSION OF LAW

The claim of entitlement to service connection for left below 
knee amputation secondary to service-connected chronic, 
bilateral dermatophytosis pedis with mild id reaction is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he lost his left leg in 1992 due to 
his severe foot fungus, which has caused numerous infections 
since his discharge from service.  As his foot fungus is 
service connected, he believes that service connection for 
the left below-the-knee amputation is warranted on a 
secondary basis.  

A veteran is entitled to service connection for disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (1998).  The 
Board of Veterans' Appeals (Board) must first determine, 
however, whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  If a claim involves a question of 
medical causation, i.e., whether one medical condition is 
related to another medical condition, competent medical 
evidence is required to establish a causal nexus.  Absent 
such evidence, the claim must be denied as not well grounded, 
and VA need not fulfill its duty to assist the veteran in 
developing the facts pertinent to his claim.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); see also Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993). 

The veteran is service connected for foot fungus 
characterized as chronic, bilateral dermatophytosis pedis 
with mild id reaction.  Post-service medical records, 
specifically, letters from private physicians dated from 
1957, reports of VA examinations dated from 1958, a report of 
VA hospitalization dated in 1959, and records of VA and 
private outpatient treatment dated from 1961, confirm that 
the veteran has received regular treatment for his service-
connected foot fungus since discharge from service.  
According to various physicians, the veteran has the type of 
fungus that is particularly resistant to treatment, affects 
his hands and groin, and occasionally causes severe 
infections of the foot and leg.  

The aforementioned records also show that the veteran suffers 
from diabetes mellitus and peripheral vascular disease.  In 
1992, the veteran had his left foot amputated mid foot.  
Several weeks later, he was shown to have necrosis, which 
necessitated an amputation of his left leg below the knee.  
In a letter dated January 1997, the veteran's podiatrist 
related the veteran's belief that the amputation resulted 
from his tropical fungal infection.  He requested that the 
veteran's medical records be reviewed for the purpose of 
determining whether such a relationship exists.  The 
podiatrist did not indicate whether he agreed with the 
veteran's assertion.

Beyond the veteran's assertions, there is no evidence that 
his left below-the-knee amputation is related to his service-
connected dermatophytosis pedis.  To the contrary, the record 
includes 1992 surgical reports linking the amputation to the 
veteran's peripheral vascular disease.  As the veteran is a 
layperson without medical training and expertise, his 
assertions, alone, do not constitute competent evidence of a 
nexus.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992) (holding that laypersons are not competent to offer 
medical opinions).

Inasmuch as the record is devoid of competent medical 
evidence linking the veteran's left below-the-knee amputation 
to his service-connected dermatophytosis, his claim for 
service connection must be denied as not well grounded.  The 
veteran has not met his initial burden of submitting evidence 
of a well-grounded claim; therefore, VA is under no duty to 
assist him in developing the facts pertinent to this claim.  
Epps, 126 F.3d at 1468.  As the Board is not aware of the 
existence of additional evidence that might well ground the 
veteran's claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and to 
explain why his current attempt fails.  The Board recognizes 
that this issue is being disposed of in a manner that differs 
from that employed by the RO; however, under Meyer v. Brown, 
9 Vet.App. 425, 432 (1996), the veteran has not been 
prejudiced as a result thereof. 


ORDER

Service connection for left below knee amputation secondary 
to service-connected chronic, bilateral dermatophytosis pedis 
with mild reaction is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

